DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US11019714 B2 . This is a statutory double patenting rejection.

A comparison of the claims of instant application and issued patent are listed below.
Application US16318300 claim vs
US Patent US1109714  B2 claim.
1. A system for determining an operational state of an atmospheric pressure plasma, the system comprising: a transformer for coupling power into the atmospheric pressure plasma; a current sampling circuit configured to sample at least one current pulse flowing through a primary winding of the transformer; and a programmed microprocessor configured to determine, from a waveform of the current pulse, the operational state of the atmospheric pressure plasma, wherein the operational state comprises one of a no plasma state, a plasma origination state indicative of an ignited arc expanding into a larger plasma volume by gas flow thereinto, and a plasma maintenance state indicative of the plasma being expanded into the desired volume and steady-state condition.
1. A system for determining an operational state of an atmospheric pressure plasma, the system comprising: a transformer for coupling power into the atmospheric pressure plasma; a current sampling circuit configured to sample at least one current pulse flowing through a primary winding of the transformer; and a programmed microprocessor configured to determine, from a waveform of the current pulse, the operational state of the atmospheric pressure plasma, wherein the operational state comprises one of a no plasma state, a plasma origination state indicative of an ignited arc expanding into a larger plasma volume by gas flow thereinto, and a plasma maintenance state indicative of the plasma being expanded into the desired volume and steady-state condition.


2. The system of claim 1, wherein the current sampling circuit comprises a current sense transformer (CST) connected across the primary winding of the transformer.
2. The system of claim 1, wherein the current sampling circuit comprises a current sense transformer (CST) connected across the primary winding of the transformer.


3. The system of claim 1, wherein the at least one current pulse flowing through a primary winding is driven by a voltage pulse applied to the primary winding of the transformer.
3. The system of claim 1, wherein the at least one current pulse flowing through a primary winding is driven by a voltage pulse applied to the primary winding of the transformer.


4. The system of claim 3, wherein the programmed microprocessor comprises an analog to digital converter (ADC) in electrical communication with the current sampling circuit in order to capture a digital trace of the waveform.
4. The system of claim 3, wherein the programmed microprocessor comprises an analog to digital converter (ADC) in electrical communication with the current sampling circuit in order to capture a digital trace of the waveform.


5. The system of claim 4, wherein the programmed microprocessor is configured to identify from the digital trace: a sinusoidal waveform that is indicative of the no plasma state; a sawtooth waveform indicative of the plasma origination state, where segments of the sawtooth waveform are straight line segments; and and an asymptotic waveform having a section exponentially approaching an asymptotic value.
5. The system of claim 4, wherein the programmed microprocessor is configured to identify from the digital trace: a sinusoidal waveform that is indicative of the no plasma state; a sawtooth waveform indicative of the plasma origination state, where segments of the sawtooth waveform are straight line segments; and and an asymptotic waveform having a section exponentially approaching an asymptotic value.


6. The system of claim 4, wherein the programmed microprocessor is configured to identify harmonics of the waveform.
6. The system of claim 4, wherein the programmed microprocessor is configured to identify harmonics of the waveform.


7. The system of claim 6, wherein the programmed microprocessor is configured to ascertain the operational state of the atmospheric pressure plasma based on relative strengths of the harmonics.
7. The system of claim 6, wherein the programmed microprocessor is configured to ascertain the operational state of the atmospheric pressure plasma based on relative strengths of the harmonics.


8. The system of claim 4, wherein the programmed microprocessor is configured to calculate a relative phase angle between a) a voltage pulse applied to the primary winding and b) the current pulse flowing through the primary winding, and based on the relative phase angle, ascertain the operational state of the atmospheric pressure plasma.
8. The system of claim 4, wherein the programmed microprocessor is configured to calculate a relative phase angle between a) a voltage pulse applied to the primary winding and b) the current pulse flowing through the primary winding, and based on the relative phase angle, ascertain the operational state of the atmospheric pressure plasma.


9. The system of claim 8, wherein the programmed microprocessor is configured to calculate an average current in the current pulse, and an average voltage of the voltage pulse, and thereby a real power being dissipated, and based on the real power, ascertain the operational state of the atmospheric pressure plasma.
9. The system of claim 8, wherein the programmed microprocessor is configured to calculate an average current in the current pulse, and an average voltage of the voltage pulse, and thereby a real power being dissipated, and based on the real power, ascertain the operational state of the atmospheric pressure plasma.


10. The system of claim 1, further comprising a square wave inverter configured to produce voltage pulses at a predetermined frequency for application to the primary winding of the transformer.
10. The system of claim 1, further comprising a square wave inverter configured to produce voltage pulses at a predetermined frequency for application to the primary winding of the transformer.


11. The system of claim 10, wherein the transformer comprises a ballast transformer having a magnetic core, a primary winding on a primary side of the magnetic core, a secondary winding on a secondary side of the magnetic core, and wherein the primary winding is connectable to a power source, and the secondary winding is connectable to a plasma load of the atmospheric pressure plasma.
11. The system of claim 10, wherein the transformer comprises a ballast transformer having a magnetic core, a primary winding on a primary side of the magnetic core, a secondary winding on a secondary side of the magnetic core, and wherein the primary winding is connectable to a power source, and the secondary winding is connectable to a plasma load of the atmospheric pressure plasma.


12. The system of claim 11, wherein the ballast transformer comprises a resonant transformer having a resonance associated with a capacitance and an inductance appearing across open ends of the secondary winding.
12. The system of claim 11, wherein the ballast transformer comprises a resonant transformer having a resonance associated with a capacitance and an inductance appearing across open ends of the secondary winding.


13. The system of claim 11, wherein the secondary winding has more turns than the primary winding such that the transformer comprises a step-up transformer for supplying current to the atmospheric pressure plasma.
13. The system of claim 11, wherein the secondary winding has more turns than the primary winding such that the transformer comprises a step-up transformer for supplying current to the atmospheric pressure plasma.


14. The system of claim 11, wherein the primary winding comprises a first primary winding and a second primary winding.
14. The system of claim 11, wherein the primary winding comprises a first primary winding and a second primary winding.


15. The system of claim 14, wherein a leakage inductance of the transformer opposes current surges when a plasma is initiated.
15. The system of claim 14, wherein a leakage inductance of the transformer opposes current surges when a plasma is initiated.


16. The system of claim 14, wherein the second primary winding is displaceable from the secondary winding to alter a coupling coefficient of the transformer.
16. The system of claim 14, wherein the second primary winding is displaceable from the secondary winding to alter a coupling coefficient of the transformer.


17. The system of claim 14, wherein the second primary winding wraps around the secondary winding.
17. The system of claim 14, wherein the second primary winding wraps around the secondary winding.


18. The system of claim 14, wherein the second primary winding is offset axially from the secondary winding.
18. The system of claim 14, wherein the second primary winding is offset axially from the secondary winding.


19. The system of claim 1, further comprising: an inverter configured to produce voltage pulses at a predetermined frequency for application to the primary winding of the transformer; an analog to digital converter (ADC) in electrical communication with the current sampling circuit in order to capture a digital trace of the waveform of the current pulse for analysis.
19. The system of claim 1, further comprising: an inverter configured to produce voltage pulses at a predetermined frequency for application to the primary winding of the transformer; an analog to digital converter (ADC) in electrical communication with the current sampling circuit in order to capture a digital trace of the waveform of the current pulse for analysis.


20. The system of claim 19, wherein the microprocessor, the square wave inverter, and the analog to digital converter (ADC) comprise a system on chip (SOC) component comprising a controller for the system.
20. The system of claim 19, wherein the microprocessor, the square wave inverter, and the analog to digital converter (ADC) comprise a system on chip (SOC) component comprising a controller for the system.



Conclusion

Claims 1-20 are rejected under statutory double patenting of  US Patent US1109714  B2 claims 1-20.  (See MPEP 804 II A )
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/2/2022